Exhibit 8(a)(ix) FIRST AMENDMENT TO PARTICIPATION AGREEMENT This First Amendment to Participation Agreement (“Amendment”) is entered into by and among Legg Mason Investor Services, LLC (the “Distributor”), Legg Mason Partners Variable Equity Trust and Legg Mason Partners Variable Income Trust (each a “Fund”, collectively the “Funds”), Legg Mason Partners Fund Advisor, LLC (the “Adviser”)and Lincoln Life & Annuity Company of New York (the “Company”), collectively (the “Parties”). WHEREAS, the Parties entered into a Participation Agreement dated November 1, 2013, (the “Agreement”).Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Agreement; WHEREAS, the Parties desire to amend the Agreement; NOW, THEREFORE, in consideration of these premises and the terms and conditions set forth herein, the parties agree as follows: 1.Schedule B of this Amendment, attached hereto, supersedes and replaces in its entirety the Schedule B of the Agreement. 2.Other Terms.Other than the foregoing, all other terms and conditions of the Agreement shall remain unchanged and in full force and effect and are ratified and confirmed in all respects by the parties to this Amendment. For the purpose of referring to this Amendment, the date of this Amendment shall be the date of acceptance by Legg Mason Investor Services, LLC. Legg Mason Investor Services, LLC Lincoln Life & Annuity Company of New York By:/s/ Jeremiah O’SheaBy:/s/ Daniel R. Hayes Name:Jeremiah O’SheaName:Daniel R. Hayes Title:Managing DirectorTitle:Vice President Date:4/17/14Date:4/25/14 Legg Mason Partners Variable Equity Trust Legg Mason Partners Variable Income Trust By: /s/ Kenneth FullerBy:/s/ Kenneth Fuller Name: Kenneth FullerName: Kenneth Fuller Title: PresidentTitle: President Date: 4/21/14Date: 4/21/14 Legg Mason Partners Fund Advisor, LLC By:/s/ Kenneth Fuller Name: Kenneth Fuller Title: President Date: 4/21/14 Schedule A Separate Accounts Separate Accounts LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Life & Annuity Flexible Premium Variable Life Account Z Lincoln New York Account N for Variable Annuities SCHEDULE B PORTFOLIOS AVAILABLE UNDER THE CONTRACTS Legg Mason Partners Variable Equity Trust Portfolios ClearBridge Variable Series Portfolios Class I & II Legg Mason BW Absolute Return Opportunities VIT Class I & II
